United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3066
                      ___________________________

                             Shannon E. Williams

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Raynor, Rensch & Pfeiffer; Terry Haddock; John Stuck; John Brazda; City of
Bellevue; Dave Bruck; City of Omaha, Nebraska; Jeffrey Newton; Mark Foxall;
Douglas County Correctional Center; Bellevue Police Department; Omaha Police
 Department; Unknown Defendants; Patrick M. Heng; John J. Kohl; William E.
  Pfeiffer; John P. Raynor; Richard J. Rensch; Sean Patrick Rensch; Kelle J.
                 Westland; Raynor & Raynor; Douglas County

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                    for the District of Nebraska - Omaha
                               ____________

                          Submitted: October 7, 2016
                           Filed: October 13, 2016
                                [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
        Federal inmate Shannon E. Williams appeals following the district court’s1
grant of defendants’ motions to dismiss, or alternatively for summary judgment, in his
civil rights suit. Upon careful consideration of the matters Mr. Williams raises on
appeal, we find no reversible error. Because an extended discussion would add
nothing to the well-reasoned district court determinations at issue here, the judgment
of the district court is affirmed under 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-